Citation Nr: 1000688	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-28 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD) as secondary to service connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to service connected PTSD.  

3.  Entitlement to service connection for diabetes mellitus, 
Type II.  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded an October 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the record.   


FINDINGS OF FACT

1.  CAD was neither aggravated nor incurred during service, 
within a year of separation of service; nor is it secondary 
to service connected PTSD.  

2.  Hypertension was neither aggravated nor incurred during 
service, within a year of separation of service; nor is it 
secondary to service connected PTSD.  

3.  The October 2009 Travel Board hearing transcript reflect 
that the Veteran desired to withdraw the issue of entitlement 
to service connection for diabetes mellitus, Type II.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for CAD are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 


2.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met with respect to the claim for 
service connection for diabetes mellitus, Type II.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for coronary artery disease (CAD) and 
hypertension

Laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic diseases, including 
hypertension and CAD, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Evidence    

Service treatment records do not show any complaints or 
treatment for any cardiovascular disorder.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  However, the Veteran 
contends that his current CAD and hypertension are secondary 
to his service connected PTSD.  38 C.F.R. § 3.310.  He began 
seeking medical treatment for CAD and hypertension related 
symptoms in approximately 1999 and was subsequently diagnosed 
with both disorders.  

The record includes two letters by physicians suggesting a 
nexus between the Veteran's PTSD and his development of CAD 
and hypertension.  M.G., MD submitted an August 2006 letter 
that maintained "[t]his increased level of stress negatively 
affects the [Veteran's] health by causing his blood sugars to 
rise and elevate his blood pressure."  D.A., MD, commented 
in a June 2006 letter that there is "emerging evidence" 
that PTSD "may be linked" to a higher risk of CAD.  

The Veteran also submitted articles indicating that a 
positive relationship existed between PTSD and the 
development of cardiovascular disease.  

The Veteran was afforded an August 2006 VA cardiovascular 
examination.  The examiner reviewed the claims file and noted 
the letters by Drs. M.G. and D.A.  At the time of 
examination, the Veteran denied having any present 
cardiovascular symptoms.  He did note difficulty controlling 
his blood pressure with medication.  The examiner found that 
the Veteran has multiple risk factors for heart disease and 
hypertension: stress from two divorces, obesity, history of 
smoking, occupational smoke exposure, diabetes, and 
dyslipidemia.  The examiner diagnosed CAD and opined that it 
is "as likely related" to smoke exposure, obesity, 
dyslipidemia, and hypertension, and "less likely" related 
to PTSD.  He also noted that diabetes increased the Veteran's 
risk for CAD and hypertension.  The examiner further 
explained that he agreed that stress negatively affects CAD 
and hypertension.  Nevertheless, the Veteran had additional 
risk factors to preclude a conclusion that PTSD was directly 
related to the development of CAD and hypertension.  

The Veteran provided testimony at an October 2009 Travel 
Board hearing.  He clarified that he stopped consuming 
alcohol in 1972 and stopped using tobacco in 1984.  The 
Veteran was employed by the local fire department until his 
retirement in 1996.  In 1999, he learned that he developed 
hypertension and subsequently developed CAD in 2002.  The 
Veteran testified that his hypertension was not controlled 
and a physician suggested that his service connected PTSD may 
be exacerbating the disorder.  

Analysis

The Veteran contends that his present hypertension and CAD 
are secondary to service connected PTSD.  The record includes 
several articles and two letters by the Veteran's private 
physicians to support his contention.  

The articles and studies show a positive relationship exists 
between PTSD and subsequent development of cardiovascular 
events.  Medical treatise information may be regarded as 
competent evidence where "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 513 (1998).  The discussions of the 
relationship between PTSD and subsequent onset of 
cardiovascular related diseases in these articles do not 
account for the facts of this specific case where additional 
cardiovascular risks factors, such as obesity and diabetes, 
are present.  As these articles do not account for the facts 
of this particular case, they may not be used alone to 
establish a causal relationship.  Wallin, supra.

The Board has considered Dr. D.A.'s June 2006 letter, but 
finds this letter to be speculative.  Dr. D.A. does not state 
that the Veteran's cardiovascular related disorders are 
related to PTSD.  Rather, he notes "emerging evidence" that 
PTSD "may be" related to an increased risk of 
cardiovascular disease.  Service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has also been 
observed that statements from doctors which are inconclusive 
as to the origin of a disease cannot be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  Thus, Dr. D.A.'s June 2006 letter does not establish 
a nexus between the Veteran's claimed disabilities and PTSD.  
See id. 

The August 2006 letter by Dr. M.G. relates an opinion that 
the "increased level of stress" from PTSD elevated the 
Veteran's blood pressure.  However, this opinion must be 
considered along with the August 2006 VA examination report.  
The VA examination report included a negative medical opinion 
regarding an etiology between the Veteran's cardiovascular 
disorders and PTSD.  

The Court of Appeals for Veterans Claims (Court) has held 
that it is the Board's fundamental responsibility to evaluate 
the probative value of all medical and lay evidence.  See 
Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (Observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches); Mariano 
v. Principi, 17 Vet. App. 305, 317 (2003) (Observing that 
flawed methodology in creating medical report renders 
physician's opinion of "questionable probative value."); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).  


The Board finds the August 2006 VA examination report to have 
a greater probative value than Dr. M.G.'s letter.  Owens, 
supra.; Gabrielson, supra.  Dr. M.G. does not address the 
role of other hypertension risk factors including obesity, 
diabetes, and occupational smoke exposure, in contributing to 
elevated blood pressure.  The August 2006 VA examiner noted 
Dr. M.G. and D.A.'s letters and agreed that medical studies 
indicate stress may be related to subsequent development of 
cardiovascular related diseases and diabetes.  Nevertheless, 
given the presence of multiple cardiovascular risk factors, 
the examiner could not conclude a relationship existed 
between PTSD and subsequent development of hypertension and 
CAD.  Since Dr. M.G.'s opinion does not explain why PTSD is 
the greater risk factor among several risk factors in the 
Veteran's development of hypertension and CAD, her opinion 
has less probative value than the August 2006 VA examination 
report.  See id.  Since the probative medical evidence is 
against a finding that CAD and hypertension are secondary to 
PTSD, the claim is denied.  Robinson, supra.; 38 C.F.R. 
§ 3.310.

II.  Service connection for diabetes mellitus, Type II.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  At the October 
2009 Travel Board hearing, the Veteran stated that he wished 
to withdraw the claim of entitlement to service connection 
for diabetes mellitus, Type II.  The Travel Board hearing 
transcript reflects the Veteran's request.  As a result, 
there remain no allegations of errors of fact or law for 
appellate consideration, and the Board does not have 
jurisdiction to review the appeal.  The appeal is dismissed.

III.  Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in February 2006 and 
March 2006, prior to the date of the issuance of the appealed 
August 2006 rating decision.  Additionally, the March 2006 
letter notified the Veteran about how a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA cardiac examination in August 2006.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The VA examination 
report also reflects a thorough review of the claims file, 
interview with the Veteran, physical examination, and a 
medical opinion accompanied by a scientific explanation.  Id.  
The Board finds the VA examination report fully adequate for 
purposes of adjudication. See Id.  

The Board notes that the Veteran expressed concern over an 
error in his past history of tobacco and alcohol use in the 
RO decision.  The Board has considered the Veteran's reports 
of smoking cessation occurring in 1984 and the cessation in 
alcohol consumption occurring in 1972 in its adjudication of 
these claims.  The VA examination report reflects that the 
Veteran had a history of smoking, but does not list a date of 
cessation, and does not include any history of alcohol 
consumption as a noted risk factor.  The record does not show 
that any error in the Veteran's history of tobacco use and 
alcohol consumption to be prejudicial in the adjudication of 
these claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for coronary artery disease (CAD) is 
denied. 

Service connection for hypertension is denied.

The appeal for service connection for diabetes mellitus, Type 
II is dismissed.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


